Name: 88/398/EEC: Commission Decision of 15 July 1988 accepting an undertaking concerning certain electronic weighing scales assembled or produced in the Community
 Type: Decision
 Subject Matter: mechanical engineering;  Asia and Oceania;  electronics and electrical engineering;  competition
 Date Published: 1988-07-20

 Avis juridique important|31988D039888/398/EEC: Commission Decision of 15 July 1988 accepting an undertaking concerning certain electronic weighing scales assembled or produced in the Community Official Journal L 189 , 20/07/1988 P. 0027 - 0027*****COMMISSION DECISION of 15 July 1988 accepting an undertaking concerning certain electronic weighing scales assembled or produced in the Community (88/398/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1761/87 (2), and in particular Article 13 (10) thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: A. Procedure (1) In July 1987, the Commission received a complaint lodged by three Community producers of electronic weighing scales whose collective output constitutes practically all Community production of the product in question. The complaint contained sufficient evidence that following the opening of the investigation on electronic weighing scales originating in Japan (3), two companies were assembling electronic weighing scales in the Community under the conditions referred to in Article 13 (10) of Regulation (EEC) No 2176/84. After consultation, the Commission accordingly announced, by notice published in the Official Journal of the European Communities (4), the initiation of an investigation, under Article 13 (10) of Regulation (EEC) No 2176/84, concerning electronic weighing scales assembled in the Community by the following companies: - TEC (UK) Ltd, Preston, United Kingdom and - TEC-Keylard Weegschalen, The Netherlands. B. Termination of the investigation and extension of the duty (2) As a result of this investigation, the proceeding was terminated without the extension of the anti-dumping duty with regard to TEC-Keylard (NL) by Commission Decision 88/227/EEC (5). (3) For TEC (UK) Ltd, and after taking into consideration the circumstances of each case, Council Regulation (EEC) No 1021/88 (6) extended the anti-dumping duty imposed by Council Regulation (EEC) No 1058/86 (7) to certain electronic weighing scales assembled in the Community by this company. C. Undertakings (4) In June 1988, TEC (UK) Ltd offered an undertaking. The Commission verified, at the premises of the company concerned, that the undertakings removed the conditions justifying the extension by Regulation (EEC) No 1021/88 of the anti-dumping duty to electronic weighing scales assembled in the Community. In the light of the undertaking offered and of the results of the verification and after consultation, the Commission is satisfied that the changes in the sourcing of parts and materials and of other aspects of TEC (UK)'s assembly or production operations in the Community are sufficient for the undertaking to be accepted. (5) The Council has therefore repealed Regulation (EEC) No 1021/88 which extended the duty to products assembled or produced in the Community by TEC (UK) Ltd, HAS DECIDED AS FOLLOWS: Sole Article The undertaking offered by TEC (UK) Ltd in connection with certain electronic weighing scales corresponding to CN code 8423 81 50 introduced into the commerce of the Community after having been assembled in the Community by TEC (UK) Ltd is hereby accepted. Done at Brussels, 15 July 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 9. (3) OJ No C 236, 3. 9. 1983, p. 5. (4) OJ No C 235, 1. 9. 1987, p. 3. (5) OJ No L 101, 20. 4. 1988, p. 28. (6) OJ No L 101, 20. 4. 1988, p. 1. (7) OJ No L 97, 12. 4. 1986, p. 1.